Citation Nr: 0009235	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-15 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under provisions of 38 U.S.C.A. 
§ 1151 for additional disability of the right upper extremity 
as a result of medical treatment by the Department of 
Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and M. S. C.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
April 1943.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1998 by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran filed a notice of 
disagreement in September 1998.  A statement of the case was 
furnished in October 1998.  The veteran filed a substantive 
appeal in January 1999.  A personal hearing was conducted at 
the RO in March 1999. 


FINDING OF FACT

The claims file includes a medical diagnosis of current 
disability of the right upper extremity, competent evidence 
of incurrence of an injury as a result of VA medical 
treatment, and medical evidence suggesting a nexus between 
the disability and the injury.  


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the right upper extremity is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is advancing a claim of entitlement to 
compensation under Title 38, United States Code, § 1151 based 
on an injury resulting in additional disability by reason of 
VA hospitalization, or medical or surgical treatment.  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  In a case under the prior 
law in which fault was not at issue, the United States Court 
of Appeals for Veterans Claims (Court) has held that there 
are three requirements to establish a well-grounded claim 
under the provisions of 38 U.S.C.A. § 1151.  First, there 
must be medical evidence of a current disability.  Second, 
there must be medical evidence, or, in certain circumstances, 
lay evidence, of incurrence of an injury or aggravation of an 
injury as the result of VA hospitalization or medical or 
surgical treatment.  Third, there must be medical evidence of 
a nexus between that asserted injury or disease and the 
current disability.  Jones v. West, 12 Vet. App. 460, 464 
(1999).

To begin with, VA and private medical records clearly show 
that the veteran currently has a disability of the right 
upper extremity.  The veteran has alleged that he developed 
muscle atrophy and chronic numbness of his right hand and arm 
as a result of placement of an intravenous (IV) needle into 
his right arm by a nurse "trainee," who, according to the 
veteran, inserted the needle on the third try.  The veteran 
has stated that the incident occurred at the VA Medical 
Center (VAMC), Long Beach, California while he was an 
inpatient.  While there has been some inconsistency in the 
dates reported by the veteran, it appears from his hearing 
testimony that he is claiming that the incident occurred soon 
after he underwent placement of a pacemaker which, according 
to VA medical records, was in June 1993.  The veteran's 
assertions regarding the incident are accepted as true for 
well-grounded purposes. 

The difficult question in this case involves the third 
requirement for a well-grounded claim, medical evidence of a 
nexus.  A review of the June 1993 VA hospital records does 
not refer to the incident.  However, VA medical records 
beginning in July 1993 through 1993 document complaints 
involving numbness and difficulty straightening the fingers 
of the right hand.  Significantly, a July 1993 clinical 
record is to the effect that the symptoms were of two weeks 
duration.  However, that same record refers to "no injury."  
Nevertheless, August 1993 and November 1993 VA clinical 
records do indicate that the veteran stated that the problem 
started when he had an IV during hospitalization in June 1993 
for a pacemaker.  

The claims file does not include a medical opinion linking 
the veteran's current disability of the right upper extremity 
to the insertion of an IV needle in June 1993.  However, the 
Board does not interpret the criteria for a well-grounded 
claim as necessarily requiring a medical opinion.  The 
clinical records in the claims file do constitute medical 
evidence.  In this case, while the claimed incident does not 
appear to have been documented, there does appear to be 
medical evidence (in the form of clinical records) 
documenting a continuity of pertinent symptomatology from 
shortly after the June 1993 medical treatment to the present.  
The Board finds this medical evidence to be sufficient to 
suggest a link between the veteran's current disability and 
the VA medical treatment in question.  In sum, the Board 
finds the claim to be well-grounded.  38 U.S.C.A. § 5107(a). 


ORDER

The veteran's claim of entitlement to compensation under 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the right upper extremity as a result of VA medical treatment 
is well-grounded.  To this extent, the appeal is granted 
subject to the provisions set forth in the following remand 
portion of this decision. 



REMAND

With a well-grounded claim arises a duty to assist the 
veteran with the development of the evidence.  38 U.S.C.A. 
§ 5107(a).  Further, the Board believes that this case 
involves a matter of some medical complexity requiring 
further development.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate action 
to obtain any VA medical records (not 
already in the claims file) associated 
with the veteran's June 1993 
hospitalization, including but not 
limited to detailed nursing notes, etc.  
Any records obtained as a result should 
be associated with the claims file.

2.  After completion of the above, the 
veteran should be scheduled for a special 
VA examination for the purpose of 
ascertaining the nature and etiology of 
the veteran's disability of the right 
upper extremity.  It is imperative that 
the claims files be made available to and 
be reviewed by the examiner in connection 
with the examination.  After reviewing 
the record and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's disability of the 
right upper extremity is the result of VA 
medical care in June 1993, including the 
insertion of a IV needle.  If the 
examiner is of the opinion that the 
disability is due to any other cause, 
including disease or injury, he or she 
should so state.  A detailed rationale 
would be helpful and is hereby requested.

3.  The RO should then review the 
expanded record and determine whether the 
veteran's claim can be granted under 
applicable laws, regulations, and 
judicial decisions.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to assist the veteran and to 
clarify a matter of medical complexity.  The veteran and his 
representative are free to submit additional evidence and 
argument in connection with this appeal. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

